 

IN THE UNITED STATES DISTRICT COURT AUGUSTA 0
FOR THE SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION Q0I9AUG 28 ANI: 42
CLERK 4 MOURUO
KARL MITCHELL, SODIST. GF GA.
Plaintiff, CIVIL ACTION NO.: 6:18-ev-105
V.

FNU SIKES; and MARTY ALLEN,

 

Defendants.

ORDER

After an independent and de novo review of the entire record, the undersigned concurs with
the Magistrate Judge’s Report and Recommendation, doc. 19. Plaintiff did not file Objections to
the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge’s
Report and Recommendation as the opinion of the Court.

The Court DISMISSES without prejudice Plaintiffs Complaint for failure to follow this
Court’s Order and failure to prosecute, DENIES Plaintiff's Motions for Temporary Restraining
Orders, DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE
this case, and DENIES Plaintiff in forma pauperis status on appeal.

SO ORDERED, this © S”” day of August, 2019.

 

 

SOUTHERN DISTRICT OF GEORGIA
